Citation Nr: 0108131	
Decision Date: 03/20/01    Archive Date: 03/26/01	

DOCKET NO.  98-10 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic neck (cervical spine) disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic hip disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

4.  Entitlement to service connection for a chronic right 
knee disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1998 and July 2000 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.

In various prior decisions (which have now become final), the 
Board and/or the RO denied entitlement to service connection 
for right foot (ankle) disabilities, and for chronic 
disorders of the neck (cervical spine) and hips.  While 
during the course of the current appeal, the RO has addressed 
the issue of service connection for a right knee disability 
on the basis of whether new and material evidence has been 
submitted, a review of the file reveals that there currently 
exists no final rating and/or Board decision on that 
particular issue.  Accordingly, the issue of entitlement to 
service connection for a chronic right knee disability will 
be addresses on a de novo basis.

Finally, the Board note that, during the course of an RO 
hearing in February 1999, the veteran raised for the first 
time the issue of entitlement to an increased rating for a 
service-connected scar of the left knee.  While that issue 
has been addressed in the context of a Supplemental Statement 
of the Case, it does not appear, based on a review of the 
record, that it has at this time been perfected for appellate 
review.  Accordingly, the issue of entitlement to an 
increased rating for a service-connected scar of the left 
knee is not presently before the Board. 


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the disorders for which 
service connection is currently under consideration.  In that 
regard, it is argued that the veteran's current cervical 
spine and hip disabilities are the result of a motor vehicle 
accident in service, at which time a truck in which the 
veteran was riding "flipped over."  The veteran additionally 
argues that his current right foot disability is, in fact, 
the result of his service-connected left knee disorder, and 
that, in an attempt to "protect" his left knee during a fall, 
he exerted undue weight on his right foot, injuring that 
foot.

A review of the record discloses that, following a private 
orthopedic examination in February 1999, the examiner was of 
the opinion that the veteran suffered from, among other 
things, cervical spondylosis and traumatic arthritis of the 
left sacroiliac joint.  The examiner was further of the 
opinion that there was a "strong likelihood" that the 
veteran's neck and sacroiliac joint problems "could well be 
on a traumatic basis stemming from (his) 1944 accident and 
over the 50-year period since that time with the ravages of 
time, the degenerative conditions have compounded and 
worsened his clinical picture."  This statement is in direct 
opposition to that of a VA examiner following orthopedic 
examination in June 2000, at which time it was opined that, 
notwithstanding the "initial impression" of a "possible 
dislocation of a cervical vertebra," the veteran's discharge 
eight days following his inservice accident, when taken in 
conjunction with the fact that such "dislocation" was not 
later mentioned, mitigated against such a diagnosis.  Further 
noted was that radiographic studies of the veteran's 
sacroiliac joints and hips showed no evidence of traumatic 
arthritis, or of any other abnormality.  Moreover, range of 
motion of the veteran's knees was "normal and equal" on both 
the left and right.

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law 
governing compensation benefits.  More specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans' Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  For these reasons, a remand is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2000, the date of the 
veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include all necessary and appropriate 
studies, in order to more accurately 
determine the exact nature and etiology 
of his claimed neck (cervical spine), 
hip, right knee, and right foot 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
neck (cervical spine), hip, right knee, 
or right foot pathology, and, if so, 
whether such pathology is as likely as 
not  the result of the veteran's 
inservice motor vehicle accident, or, in 
the case of the claimed right foot 
disability, proximately due to and/or the 
result of the veteran's service-connected 
scar of the left knee.  In rendering his 
opinion regarding the etiology of the 
veteran's right foot disability, the 
attention of the examiner is drawn to 
various records currently on file 
indicating an on-the-job injury to the 
veteran's right foot in February 1965.  
All such information and opinions 
obtained as a result of the 
aforementioned examination should be made 
a part of the veteran's claims folder.  
Moreover, the claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  

3.  Finally, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters regarding the Act, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





